DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
Claims 14 – 27 are noted to recite limitations that limit the subject matter to statutory subject matter relating to a new and useful process or machine as its states under 35 U.S.C. § 101.  Specifically, the limitation “at least one sensor mountable at a rear side of the vehicle with a field of view underneath the trailer and configured to capture a detection signal from the object” is interpreted to specify the machine and process for performing the function (e.g., sensor mounted at a rear side with a field of view underneath the trailer).  Examiner interprets the limitation to not be able to be performed by a human (e.g., abstract idea relating to mental process/observation).  An operator of the vehicle would not be able to observe an object underneath the rear side of the vehicle as claimed, specifically underneath the trailer, to capture the object signal rendering the claims statutory under 35 U.S.C. § 101.     


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15 and 17 - 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (Patent No.: US 6,690,413 B1).
Regarding claim 14, Moore discloses a sensor arrangement for detecting an object in a surrounding of a trailer (Trailer 15, FIG. 1) when towed by a vehicle (Tractor 5, FIG. 1), comprising:
at least one sensor mountable at a rear side of the vehicle with a field of view underneath the trailer and configured to capture a detection signal from the object (Cameras 50, FIG. 1 and “…focus a central undercarriage target, such as the landing gear 17 rather than the rear tire 16.” Col. 4, lines 30-35); and
a control unit configured to receive a sensor signal from the at least one sensor, wherein the sensor signal is indicative of the object and the control unit is configured to confirm a presence of the object behind (FIG. 3) or at a side of the trailer (“at least one image capturing camera mounted on a tractor, said image camera being aimed rearward and under a trailer attached to said tractor to view a target object located on said trailer, said image capturing camera capable of generating an image file of a target object” See claim 10).

Regarding claim 15, Moore discloses the sensor arrangement, wherein the control unit is configured to alert a driver or an autonomous driving management system of the vehicle about the presence of the object behind or at a side of the trailer (via display 50, FIG. 1, images is outputted to driver).

Regarding claim 17, Moore discloses the sensor arrangement, wherein the control unit is configured to distinguish sensor signals received from components of the trailer and the detection signal received from the object, and is configured to ignore sensor signals received from the components of the trailer when confirming the presence of the object (Col. 4, lines 30-35).

Regarding claim 18, Moore discloses the sensor arrangement, wherein the control unit is configured to detect the trailer itself or one of its components (“…focus a central undercarriage target, such as the landing gear 17 rather than the rear tire 16.” Col. 4, lines 30-35).

Regarding claim 19, Moore discloses the sensor arrangement, wherein the control unit is configured to determine an articulation angle between the vehicle and the trailer based on the detection of the trailer or at least one of its components (col. 4, lines 31-36).

Regarding claim 20, Moore discloses the sensor arrangement, wherein the control unit is configured to detect the object based on signals reflected by ground or an obstacle between the object and the at least one sensor (see claim 10).

Regarding claim 21, Moore discloses the sensor arrangement, wherein the at least one sensor includes at least one of the following: a radar, an ultrasonic sensor, a Lidar, a camera (50, FIG. 1) or another environmental sensor.

Regarding claim 22, Moore discloses the sensor arrangement, wherein the at least one sensor includes at least two sensor units to capture at least two views from different perspectives (Two cameras 50, FIG. 1 and FIG. 4).

Regarding claim 23, Moore discloses the sensor arrangement, wherein the control unit is configured to receive from each of the at least two sensors a respective sensor signal and to use the at least two sensor signals for at least one of the following functions: to generate a stereographic picture (imaging via cameras and display, See abstract and 60, FIG. 4), to determine a distance to the object, improving a detection accuracy based on a signal redundancy.
Regarding claim 24, Moore discloses a vehicle, comprising:
a sensor arrangement for detecting an object in a surrounding of a trailer when towed by a vehicle (50, FIG. 1), including:
at least one sensor mountable at a rear side of the vehicle with a field of view underneath the trailer and configured to capture a detection signal from the object (Cameras 50, FIG. 1 and “…focus a central undercarriage target, such as the landing gear 17 rather than the rear tire 16.” Col. 4, lines 30-35); and 
a control unit configured to receive a sensor signal from the at least one sensor, wherein the sensor signal is indicative of the object and the control unit is configured to confirm a presence of the object behind or at a side of the trailer (FIGS. 2, 3 and see claim 10).

Regarding claim 25, Moore discloses a method for detecting an object in a surrounding of a trailer when towed by a vehicle, the method comprising:
capturing, via at least one sensor (50, FIG. 1) at a rear side of the vehicle with a field of view underneath the trailer, a detection signal from the object (Cameras 50, FIG. 1 and “…focus a central undercarriage target, such as the landing gear 17 rather than the rear tire 16.” Col. 4, lines 30-35);
receiving, via a control unit, a sensor signal from the at least one sensor, wherein the sensor signal is indicative of the object (See claim 10); and
confirming a presence of the object behind or at a side of the trailer (See claim 10).

Regarding claim 26, Moore discloses a non-transitory computer readable medium having a computer program (45, FIG. 4), which is executable by a processor, comprising:
a program code arrangement having program code for detecting an object in a
surrounding of a trailer when towed by a vehicle, by performing the following:
capturing, via at least one sensor (50, FIG. 1) at a rear side of the vehicle with a field of view underneath the trailer, a detection signal from the object (Cameras 50, FIG. 1 and “…focus a central undercarriage target, such as the landing gear 17 rather than the rear tire 16.” Col. 4, lines 30-35);
receiving, via a control unit, a sensor signal from the at least one sensor, wherein the sensor signal is indicative of the object (See claim 10); and
confirming a presence of the object behind or at a side of the trailer (See claim 10).

Regarding claim 27, Moore discloses the vehicle, wherein the vehicle includes a commercial vehicle or a tractor of a vehicle combination (5, 15; FIG. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Moore (Patent No.: US 6,690,413 B1) as applied to claim 14 above, and further in view of Chia (Pub. No.: US 2005/0159875 A1).
Regarding claim 16, Moore is silent to the sensor arrangement, wherein the control unit is configured to determine a distance from the object to the rear side of the vehicle or to the rear side of the trailer.
 	In the same field of endeavor, Chia teaches a technique for providing better detection of close range truck trailers for a motor vehicle (See Abstract and FIG. 2A).  More specifically, Chia teaches the processor determining the distance to a sensed object behind the trailer (¶ 23). 
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J LEE/Primary Examiner, Art Unit 3663